DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Inventions I and III in the reply filed on 06 January 2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character “420”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference characters “420a” and “420b”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the language between the preamble and portions of the body of the claim are inconsistent. For example, the preamble of claim 1 sets forth the subcombination "an apparatus for guiding first and second assembly components into an assembled configuration"; however, lines 8-14 of the claim defines the first and second assembly components and the relationship with the apparatus, and 
Clarification is required.  For purposes of examination, this claim is being treated as a subcombination of the apparatus for guiding; therefore the limitations, which further define the components, are not required by the claims, and further the relationships between the components and the apparatus are deemed intended use language or functional language. The explanation above also applies to claims 2-10, 18, and 19, specifically, claims 4, 6, 7, 10, and 18.
Claim 1 recites the limitation "the guidance apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This is also true in claims 2-10, 18, and 19.
Claim 1, line 11, the recitation “a stepped dowel” renders the claim indefinite because it is unclear if “a stepped dowel” is referencing the dowel member of line 3 or if the recitation is introducing an additional dowel member.
Claim 1 recites the limitation "the predetermined configuration" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stepped dowel member" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the dowel receiving cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the guidance apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0289629 A1 to Miller.

Regarding claim 1, Miller discloses an apparatus for guiding first and second assembly components into an assembled configuration, the guidance apparatus comprising: a dowel member (10) having: a base portion (20); a tip portion (18); and a plurality of dowel sections (11, 12, 13), each successive dowel section having a cross-section smaller than a cross-section of a preceding dowel section (Fig.3); and a collar member (15), the collar member disposed around and slidingly engaging the base portion of the dowel member (Fig. 1 and 3).
The recitations “wherein the first assembly component includes a channel and the second assembly component includes a bore, such that when the first and second 
Regarding claim 4, the recitation “wherein the dowel-receiving cavity includes a plurality of cavity sections, each successive cavity section having a cross-section smaller than a cross-section of a preceding cavity section” does not further limit the guidance apparatus and therefore the claim stands rejected under Miller.  
Regarding claim 5, the collar member for engaging a first cavity section in the first assembly component (collar member capable of engaging a cavity, Fig.2), and the dowel sections for engaging the cavity sections in the second assembly component (dowel sections capable of engaging cavities, Fig.2).  
Regarding claim 6, wherein: the dowel member comprises three dowel sections (11, 12, 13).  The recitation “the dowel-receiving cavity comprises four cavity sections” is not required by the sub-combination of the guidance apparatus.
Regarding claim 7, wherein: the dowel member consists of three dowel sections (11, 12, 13).  The recitation “the dowel-receiving cavity consists of four cavity sections” is not required by the sub-combination of the guidance apparatus.
Regarding claim 8, wherein the guidance apparatus comprises a metallic material (Paragraph [0024]).  
Regarding claim 9, wherein the dowel member comprises a metallic material (Paragraph [0024]).  
Regarding claim 10, the recitation “wherein: HB: 4881-9043-6104.13Appl. No. 16/908,349 Response to Restriction Requirementthe first assembly component comprises a ceiling member; and the second assembly component comprises a wall panel” does not further limit the guidance apparatus and therefore the claim stands rejected under Miller.  The dowel of Miller is capable of holding two components in an assembly. 
Regarding claim 18, Miller discloses an apparatus for guiding first and second assembly components into an predetermined configuration, the guidance apparatus comprising: a stepped dowel member (10) having a plurality of dowel sections (11, 12, 13), each successive dowel section having a cross-section smaller than a cross-section of a preceding dowel section (Fig.3); and a collar member (15) surrounding and slidingly engaging a first dowel section (Fig. 1-3).
The recitations “wherein each assembly component includes a stepped opening, such that when the assembly components are positioned in the assembled configuration the aligned stepped openings define a cavity for receiving a stepped dowel; and wherein the assembly components are positioned into the assembled configuration by the stepped dowel member passing through the stepped opening of the first assembly component and into the stepped opening of the second assembly component, such that the collar member engages the first assembly component stepped opening and the stepped dowel member engages the second assembly component stepped opening” are directed to further defining the first and second assembly components and do not further limit the guidance apparatus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2013/0289629 A1 to Miller.

Regarding claim 2, Miller does not disclose wherein the collar member comprising a flange, the flange having a cross-section greater than a cross-section of the collar member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the collar with a flange so to enable the collar to better grip or fit within the cavities within the components thereby increasing the 
Regarding claim 3, Miller does not disclose the base portion of the dowel member comprising a member for providing a grip for a manual tool.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a member on the base such as a projection or a hole such as a Philips opening into which a tool can be inserted to insert or remove the dowel into the components.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635